UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05809 Nuveen Performance Plus Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Performance Plus Municipal Fund, Inc. (NPP) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.1% (0.1% of Total Investments) Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 1997A: $ 1,435 5.625%, 2/01/22 – FGIC Insured 8/10 at 100.00 Caa3 $ 579,553 5.375%, 2/01/27 – FGIC Insured 8/10 at 100.00 Caa3 Total Alabama Alaska – 0.2% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/46 Arizona – 1.3% (0.9% of Total Investments) Arizona State Transportation Board, Highway Revenue Bonds, Series 2002B, 5.250%, 7/01/22 7/12 at 100.00 AAA (Pre-refunded 7/01/12) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 2002B: 5.750%, 7/01/15 – FGIC Insured (Alternative Minimum Tax) 7/12 at 100.00 AA– 5.750%, 7/01/16 – FGIC Insured (Alternative Minimum Tax) 7/12 at 100.00 AA– Total Arizona Arkansas – 0.5% (0.4% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 5/13 at 100.00 N/R 5/01/28 – ACA Insured Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, 2/15 at 100.00 Baa1 Series 2005A, 5.000%, 2/01/35 Total Arkansas California – 16.6% (11.3% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series 10/17 at 100.00 A– 2004A, 0.000%, 10/01/25 – AMBAC Insured Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AAA Improvement Project, Series 1997C, 0.000%, 9/01/20 – AGM Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 6.000%, 5/01/15 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa 5.375%, 5/01/22 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist 3/13 at 100.00 A Health System/West, Series 2003A, 5.000%, 3/01/33 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa1 2010A, 5.750%, 7/01/40 (WI/DD, Settling 8/11/10) California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric 6/17 at 100.00 A3 Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 California, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – AMBAC Insured No Opt. Call A1 California, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 AAA 2006C, 0.000%, 8/01/32 – AGM Insured Desert Community College District, Riverside County, California, General Obligation Bonds, 8/17 at 56.01 AAA Election 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.125%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 8/17 at 100.00 Aa1 5.000%, 8/01/32 – FGIC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2003A, 7/12 at 100.00 AA 5.125%, 7/01/40 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 12/10 at 100.00 AAA 5.125%, 12/01/23 – AMBAC Insured (ETM) Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call A Refunding Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage No Opt. Call AAA Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (Alternative Minimum Tax) (ETM) San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, 8/19 at 100.00 AA– Tender Option Bond Trust 3504, 19.520%, 2/01/33 (IF) San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 International Airport, Second Series 2001, Issue 27B, 5.125%, 5/01/26 – FGIC Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call A Refunding Bonds, Series 1997A, 0.000%, 1/15/35 – NPFG Insured Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 BBB Bonds, Series 2005A-1, 4.750%, 6/01/23 Walnut Valley Unified School District, Los Angeles County, California, General Obligation 8/11 at 103.00 AA– Refunding Bonds, Series 1997A, 7.200%, 2/01/16 – NPFG Insured Total California Colorado – 9.2% (6.2% of Total Investments) Adams 12 Five Star Schools, Adams County, Colorado, General Obligation Bonds, Series 2005, 12/15 at 100.00 AAA 5.000%, 12/15/24 – AGM Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/14 at 100.00 A Peak-to-Peak Charter School, Series 2004, 5.250%, 8/15/34 – SYNCORA GTY Insured Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Refunding and Improvement Bonds, Boulder 10/10 at 100.00 A2 Community Hospital, Series 1994B, 5.875%, 10/01/23 – NPFG Insured Colorado Health Facilities Authority, Revenue Refunding Bonds, Catholic Health Initiatives, 9/11 at 100.00 AA (4) Series 2001, 5.250%, 9/01/21 (Pre-refunded 9/01/11) Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2001A, 11/11 at 100.00 A+ 5.500%, 11/15/16 – FGIC Insured (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 12/13 at 100.00 N/R (4) Hotel, Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/21 – No Opt. Call A NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call A 0.000%, 9/01/33 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 3/01/36 – No Opt. Call A NPFG Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 AAA 12/15/22 – AGM Insured (UB) University of Colorado Hospital Authority, Revenue Bonds, Series 1999A, 5.000%, 11/15/29 – 11/10 at 100.00 A3 AMBAC Insured Total Colorado District of Columbia – 1.0% (0.7% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.250%, 5/15/24 Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax 10/16 at 100.00 A1 Revenue Bonds, Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 7.1% (4.8% of Total Investments) Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special 5/12 at 102.00 N/R Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Venice Homes Apartments, Series 2001A: 5.700%, 1/01/32 – AGM Insured (Alternative Minimum Tax) 7/11 at 100.00 AAA 5.800%, 1/01/36 – AGM Insured (Alternative Minimum Tax) 7/11 at 100.00 AAA Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit No Opt. Call Aa1 Group, Series 2003A, 5.250%, 11/15/14 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2000-11, 5.850%, 1/11 at 100.00 AAA 1/01/22 – AGM Insured (Alternative Minimum Tax) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 1/16 at 100.00 AA+ 7/01/37 (Alternative Minimum Tax) Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/13 at 100.00 Aa3 Series 2003A, 5.250%, 10/01/17 – NPFG Insured (Alternative Minimum Tax) JEA, Florida, Electric System Revenue Bonds, Series 2006A, 5.000%, 10/01/41 – AGM Insured (UB) 4/15 at 100.00 AAA Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 12/10 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Miami-Dade County Housing Finance Authority, Florida, Multifamily Mortgage Revenue Bonds, 6/11 at 100.00 AAA Country Club Villas II Project, Series 2001-1A, 5.850%, 1/01/37 – AGM Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 10/15 at 100.00 A2 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A2 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 5.000%, 10/01/27 (WI/DD, Settling 8/05/10) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 A Series 2007, 5.000%, 7/01/40 – NPFG Insured Total Florida Georgia – 0.9% (0.6% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – No Opt. Call A1 FGIC Insured George L. Smith II World Congress Center Authority, Atlanta, Georgia, Revenue Refunding Bonds, 1/11 at 101.00 A Domed Stadium Project, Series 2000, 5.500%, 7/01/20 – NPFG Insured (Alternative Minimum Tax) Total Georgia Idaho – 0.1% (0.0% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.200%, 1/11 at 100.00 Aa3 7/01/14 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000G-2, 5.950%, 1/11 at 100.00 Aa2 7/01/25 (Alternative Minimum Tax) Total Idaho Illinois – 25.4% (17.2% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call Aa2 0.000%, 1/01/22 – FGIC Insured No Opt. Call Aa2 Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 1/11 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.000%, 1/01/33 – FGIC Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AAA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 9.052%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, MeMmorial Health System, Series 2009, No Opt. Call A+ 5.500%, 4/01/34 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 7/14 at 100.00 Aa1 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB Centers, Series 2008A, 6.000%, 8/15/23 Illinois Health Facilities Authority, FHA-Insured Mortgage Revenue Refunding Bonds, Sinai 8/13 at 100.00 AAA Health System, Series 2003, 5.150%, 2/15/37 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 7/12 at 100.00 AA+ 5.750%, 7/01/29 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2003, 7/13 at 100.00 AA+ 6.000%, 7/01/33 Illinois Health Facilities Authority, Revenue Bonds, Midwest Care Center IX Inc., Series 2000, 8/10 at 102.00 Aaa 6.250%, 8/20/35 Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 8/10 at 100.50 BBB Centers, Series 1999, 5.250%, 8/15/15 (Mandatory put 4/01/08) Kane, Kendall, LaSalle, and Will Counties, Illinois, Community College District 516, General 12/13 at 57.71 AA+ Obligation Bonds, Series 2005E, 0.000%, 12/15/24 – FGIC Insured McHenry County Conservation District, Illinois, General Obligation Bonds, Series 2001A, 2/11 at 100.00 Aaa 5.625%, 2/01/21 (Pre-refunded 2/01/11) – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/12 at 101.00 AAA Project, Series 2002A, 5.250%, 6/15/42 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place No Opt. Call AAA Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call A 0.000%, 12/15/20 – NPFG Insured No Opt. Call A 0.000%, 12/15/22 – NPFG Insured No Opt. Call A 0.000%, 12/15/24 – NPFG Insured No Opt. Call A Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AAA Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call A (4) Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.750%, 6/15/23 – NPFG Insured Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 (WI/DD, Settling 2/20 at 100.00 AAA 8/11/10) – AGM Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AAA Illinois, General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured Sherman, Illinois, GNMA Mortgage Revenue Refunding Bonds, Villa Vianney, Series 1999A, 10/10 at 101.00 AAA 6.450%, 10/01/29 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured Total Illinois Indiana – 3.8% (2.6% of Total Investments) Danville Multi-School Building Corporation, Indiana, First Mortgage Refunding Bonds, Series 7/11 at 100.00 A 2001, 5.250%, 7/15/18 – AMBAC Insured Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.250%, 8/01/36 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation 2/16 at 100.00 A+ Group, Series 2006B, 5.000%, 2/15/23 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AAA Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated 1/11 at 100.00 A (4) Group, Series 1997, 5.250%, 7/01/22 – MBIA Insured (ETM) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 A Series 2005A, 5.000%, 5/01/35 – AMBAC Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 2000: 5.375%, 12/01/25 (Pre-refunded 12/01/10) 12/10 at 100.00 AA+ (4) 5.375%, 12/01/25 (Pre-refunded 12/01/10) 12/10 at 100.00 AA+ (4) Indiana University, Student Fee Revenue Bonds, Series 2003O, 5.250%, 8/01/20 – FGIC Insured 8/13 at 100.00 Aaa Marion County Convention and Recreational Facilities Authority, Indiana, Excise Taxes Lease 6/11 at 100.00 A Rental Revenue Refunding Senior Bonds, Series 2001A, 5.000%, 6/01/21 – NPFG Insured Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, 7/15 at 100.00 AA+ Series 2005, 4.375%, 7/15/26 – NPFG Insured Sunman Dearborn High School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 1/15 at 100.00 AA+ 5.000%, 7/15/25 – NPFG Insured Total Indiana Iowa – 2.3% (1.6% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/21 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 BBB 5.500%, 6/01/42 6/15 at 100.00 BBB 5.625%, 6/01/46 6/15 at 100.00 BBB Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 6/11 at 101.00 AAA 2001B, 5.600%, 6/01/35 (Pre-refunded 6/01/11) Total Iowa Kansas – 1.7% (1.2% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 (UB) 3/14 at 100.00 AAA Sedgwick County Unified School District 259, Wichita, Kansas, General Obligation Bonds, Series 9/10 at 100.00 AA 2000, 3.500%, 9/01/17 Wyandotte County Unified School District 500, Kansas, General Obligation Bonds, Series 2001, 9/11 at 100.00 AAA 4.000%, 9/01/21 – AGM Insured Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call N/R Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Louisiana – 3.1% (2.1% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities 10/10 at 100.50 Aaa Program Single Family Mortgage Revenue Refunding Bonds, Series 1997B-1, 5.750%, 10/01/26 Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/25 – 11/14 at 100.00 A1 NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 A 2004, 5.250%, 7/01/33 – NPFG Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/11 at 101.00 BBB 5.875%, 5/15/39 5/11 at 101.00 BBB Total Louisiana Maine – 0.6% (0.4% of Total Investments) Portland, Maine, Airport Revenue Bonds, Series 2003A, 5.000%, 7/01/32 – AGM Insured 7/13 at 100.00 AAA Maryland – 1.7% (1.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County No Opt. Call BBB– Hospital, Series 2008, 6.000%, 1/01/28 Maryland Transportation Authority, Airport Parking Revenue Bonds, Baltimore-Washington 3/12 at 101.00 A2 International Airport Passenger Facility, Series 2002B, 5.125%, 3/01/20 – AMBAC Insured (Alternative Minimum Tax) Takoma Park, Maryland, Hospital Facilities Revenue Refunding and Improvement Bonds, Washington No Opt. Call AAA Adventist Hospital, Series 1995, 6.500%, 9/01/12 – AGM Insured (ETM) Total Maryland Massachusetts – 4.4% (3.0% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 2/12 at 100.00 A 5.125%, 2/01/34 – NPFG Insured 2/12 at 100.00 A Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/15 at 100.00 AAA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A3 Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Southcoast Health 1/11 at 100.00 A2 System Obligated Group, Series 1998A, 4.750%, 7/01/27 – NPFG Insured Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 12/10 at 100.00 BBB Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2002C, 5.250%, 11/01/30 11/12 at 100.00 Aa1 (4) (Pre-refunded 11/01/12) Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2002E: 5.250%, 1/01/22 (Pre-refunded 1/01/13) – FGIC Insured 1/13 at 100.00 Aa1 (4) 5.250%, 1/01/22 (Pre-refunded 1/01/13) – FGIC Insured 1/13 at 100.00 Aa1 (4) Total Massachusetts Michigan – 4.4% (3.0% of Total Investments) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A1 7/01/35 – NPFG Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I, 10/11 at 100.00 Aa3 5.000%, 10/15/24 70 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I, 5.000%, 10/11 at 100.00 A+ (4) 10/15/24 (Pre-refunded 10/15/11) Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 10/13 at 100.00 Aa3 5.000%, 10/15/29 – NPFG Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 3/13 at 100.00 A1 (4) System, Series 2003A, 5.500%, 3/01/16 (Pre-refunded 3/01/13) Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 9/10 at 101.00 A Bonds, Detroit Edison Company, Series 1999A, 5.550%, 9/01/29 – NPFG Insured (Alternative Minimum Tax) Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 Baa3 Series 2008A, 6.875%, 6/01/42 Royal Oak Hospital Finance Authority, Michigan Hospital Revenue and Refunding Bonds, William 8/19 at 100.00 A1 Beaumont Hospital Obligated Group, Series 2009W, 6.375%, 8/01/29 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Wayne County, Michigan, Airport Revenue Bonds, Detroit Metropolitan Wayne County Airport, 12/10 at 100.00 A Series 1998A, 5.375%, 12/01/16 – NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 2.8% (1.9% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Subordinate Airport Revenue 1/11 at 100.00 A (4) Bonds, Series 2001C, 5.250%, 1/01/26 (Pre-refunded 1/01/11) – FGIC Insured St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, 11/15 at 103.00 AAA Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured Total Minnesota Mississippi – 1.4% (0.9% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 10/10 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Total Mississippi Missouri – 1.6% (1.1% of Total Investments) Kansas City, Missouri, Airport Revenue Bonds, General Improvement Projects, Series 2003B, 9/12 at 100.00 A+ 5.250%, 9/01/17 – FGIC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 5/13 at 100.00 AA 2003, 5.250%, 5/15/18 Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, 6/11 at 101.00 AA– (4) Series 2001A, 5.250%, 6/01/28 (Pre-refunded 6/01/11) – AMBAC Insured Missouri-Illinois Metropolitan District Bi-State Development Agency, Mass Transit Sales Tax 10/13 at 100.00 AAA Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Total Missouri Montana – 0.5% (0.4% of Total Investments) Montana Board of Housing, Single Family Mortgage Bonds, Series 2000A-2, 6.450%, 6/01/29 12/10 at 100.00 AA+ (Alternative Minimum Tax) Montana Higher Education Student Assistance Corporation, Student Loan Revenue Bonds, 12/10 at 100.00 A2 Subordinate Series 1998B, 5.500%, 12/01/31 (Alternative Minimum Tax) Total Montana Nebraska – 0.1% (0.1% of Total Investments) Nebraska Investment Finance Authority, Single Family Housing Revenue Bonds, Series 2000E, 9/10 at 100.00 AAA 5.850%, 9/01/20 (Alternative Minimum Tax) Nevada – 5.2% (3.5% of Total Investments) Clark County School District, Nevada, General Obligation Bonds, Series 2002C, 5.500%, 6/15/19 6/12 at 100.00 AA (4) (Pre-refunded 6/15/12) – NPFG Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/21 – AMBAC Insured No Opt. Call N/R 0.000%, 1/01/28 – AMBAC Insured No Opt. Call N/R 5.375%, 1/01/40 – AMBAC Insured (5) 1/11 at 100.00 N/R Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 7/17 at 100.00 A 5.250%, 7/01/31 Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.164%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) Total Nevada New Hampshire – 1.8% (1.2% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 BBB+ Issue, Series 2009A, 6.125%, 10/01/39 New Hampshire Housing Finance Authority, FHLMC Multifamily Housing Remarketed Revenue Bonds, Countryside LP, Series 1994: 6.000%, 7/01/18 (Alternative Minimum Tax) 1/11 at 101.00 Aaa 6.100%, 7/01/24 (Alternative Minimum Tax) 1/11 at 101.00 Aaa Total New Hampshire New Jersey – 7.3% (4.9% of Total Investments) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 12/10 at 101.00 Aaa 6.000%, 6/01/13 – NPFG Insured (Alternative Minimum Tax) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, No Opt. Call AAA 5.500%, 12/15/18 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 AAA 5.500%, 6/15/23 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/29 – AGM Insured No Opt. Call AAA 0.000%, 12/15/30 – FGIC Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/20 – AGM Insured (UB) 7/13 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 AAA Series 2003, 6.750%, 6/01/39 (Pre-refunded 6/01/13) West Deptford Township, Gloucester County, New Jersey, General Obligation Bonds, Series 2000: 5.500%, 9/01/21 (Pre-refunded 9/01/10) – FGIC Insured 9/10 at 100.00 N/R (4) 5.500%, 9/01/22 (Pre-refunded 9/01/10) – FGIC Insured 9/10 at 100.00 N/R (4) Total New Jersey New York – 4.4% (3.0% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida 2/14 at 100.00 AAA Health, Series 2004, 5.050%, 2/15/25 Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, 1/11 at 100.00 N/R Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, St. Barnabas Hospital, Series 8/10 at 100.00 N/R 1997, 5.450%, 8/01/35 – AMBAC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.500%, 11/15/26 – AGM Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AAA 4.500%, 11/15/32 – AGM Insured (UB) New York State Energy Research and Development Authority, Pollution Control Revenue Bonds, 9/10 at 100.00 A Rochester Gas and Electric Corporation, Series 1998A, 5.950%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.7% (1.1% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/39 Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AAA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 Total North Carolina Ohio – 5.9% (4.0% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 6.000%, 6/01/42 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 BBB Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 Cleveland, Ohio, Airport System Revenue Bonds, Series 2001A, 5.000%, 1/01/31 – AGM Insured 1/11 at 100.00 AAA Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/19 – AMBAC Insured Total Ohio Pennsylvania – 3.4% (2.3% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical No Opt. Call Aa3 Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AAA 0.000%, 5/15/23 – AGM Insured No Opt. Call AAA 0.000%, 5/15/24 – AGM Insured No Opt. Call AAA 0.000%, 5/15/26 – AGM Insured No Opt. Call AAA 0.000%, 11/15/26 – AGM Insured No Opt. Call AAA 0.000%, 5/15/28 – AGM Insured No Opt. Call AAA 0.000%, 11/15/28 – AGM Insured No Opt. Call AAA Pennsylvania Economic Development Financing Authority, Senior Lien Resource Recovery Revenue 1/11 at 100.00 CC Bonds, Northampton Generating Project, Series 1994A, 6.500%, 1/01/13 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Subordinate Resource Recovery Revenue No Opt. Call N/R Bonds, Northampton Generating Project, Series 1994C, 6.875%, 1/01/11 (Alternative Minimum Tax)(7) Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AAA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Total Pennsylvania Puerto Rico – 3.1% (2.1% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Aa2 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds 8/17 at 100.00 Aa2 Trust 3101, 18.329%, 8/01/57 (IF) Total Puerto Rico Rhode Island – 0.7% (0.5% of Total Investments) Kent County Water Authority, Rhode Island, General Revenue Bonds, Series 2002A, 5.000%, 7/12 at 100.00 A 7/15/23 – NPFG Insured Rhode Island Health and Educational Building Corporation, Revenue Refunding Bonds, Salve Regina University, Series 2002: 5.250%, 3/15/17 – RAAI Insured 3/12 at 101.00 N/R 5.250%, 3/15/18 – RAAI Insured 3/12 at 101.00 N/R Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island South Carolina – 2.7% (1.9% of Total Investments) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 A Series 2004A, 5.250%, 2/15/25 – NPFG Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina Tennessee – 1.4% (0.9% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 A (4) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – MBIA Insured Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 1999D, 9/10 at 101.00 A2 6.000%, 3/01/24 – AMBAC Insured (Alternative Minimum Tax) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 12/17 at 100.00 N/R Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Total Tennessee Texas – 7.2% (4.9% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5/16 at 100.00 A1 5.000%, 5/01/35 – NPFG Insured Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman 4/20 at 100.00 Baa2 Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005: 5.000%, 1/01/35 – FGIC Insured 1/15 at 100.00 A 5.000%, 1/01/45 – FGIC Insured 1/15 at 100.00 A Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 11/11 at 100.00 A 2001B, 5.250%, 11/15/40 – NPFG Insured Houston Community College System, Texas, Limited Tax General Obligation Bonds, Series 2003, 2/13 at 100.00 AA+ 5.000%, 2/15/27 – AMBAC Insured (UB) Houston Independent School District, Public Facility Corporation, Harris County, Texas, Lease No Opt. Call AA Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 23.67 AAA Bonds, Series 2006, 0.000%, 8/15/40 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 24.20 AAA Bonds, Series 2008, 0.000%, 8/15/41 Leander Independent School District, Williamson and Travis Counties, Texas, Unlimited Tax School Building and Refunding Bonds, Series 1998: 0.000%, 8/15/20 8/10 at 57.84 AAA 0.000%, 8/15/22 8/10 at 51.54 AAA Pearland, Texas, General Obligation Bonds, Series 2002, 5.000%, 3/01/27 (Pre-refunded 3/01/12) – 3/12 at 100.00 Aaa FGIC Insured Spring Branch Independent School District, Harris County, Texas, Limited Tax Schoolhouse and 2/11 at 100.00 AAA Refunding Bonds, Series 2001, 5.125%, 2/01/26 (Pre-refunded 2/01/11) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant Regional Water District, Texas, Water Revenue Refunding and Improvement Bonds, Series 3/13 at 100.00 AAA 1999, 5.000%, 3/01/22 – AGM Insured Total Texas Utah – 1.2% (0.8% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2002A-1, 5.300%, 7/01/18 1/12 at 100.00 AA– (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000D-1, 6.050%, 7/01/14 1/11 at 100.00 AA– (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class II, 6.150%, 1/11 at 100.00 AA 1/01/27 (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class III, 6.000%, 1/11 at 100.00 AA– 1/01/15 (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001A-2, 5.650%, 7/01/27 7/11 at 100.00 AA (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001B-1, 5.750%, 7/01/19 1/11 at 100.00 Aaa (Alternative Minimum Tax) Utah Water Finance Agency, Revenue Bonds, Pooled Loan Financing Program, Series 2002C, 5.250%, 10/12 at 100.00 N/R (4) 10/01/28 (Pre-refunded 10/01/12) – AMBAC Insured Total Utah Virgin Islands – 0.8% (0.5% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/14 at 100.00 BBB+ 10/01/33 – RAAI Insured Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Total Virgin Islands Virginia – 2.1% (1.4% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Raod Revenue Bonds, 10/26 at 100.00 AAA Series 2009C, 0.000%, 10/01/41 – AGC Insured Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Total Virginia Washington – 4.9% (3.3% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, Series 2004: 5.000%, 9/01/22 – FGIC Insured 9/14 at 100.00 A1 5.000%, 9/01/28 – FGIC Insured 9/14 at 100.00 A1 Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/16 (UB) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) Washington State Housing Finance Commission, Non-Profit Housing Revenue Bonds, Kline Galland 1/11 at 100.50 N/R Center, Series 1999, 6.000%, 7/01/29 – RAAI Insured Washington, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2001D, 5.250%, 1/01/26 1/11 at 100.00 AA+ (4) (Pre-refunded 1/01/11) Total Washington West Virginia – 0.6% (0.4% of Total Investments) Mason County, West Virginia, Pollution Control Revenue Bonds, Appalachian Power Company, 10/11 at 100.00 BBB Series 2003L, 5.500%, 10/01/22 Wisconsin – 2.2% (1.5% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 8/10 at 101.00 BBB+ Series 1999, 6.250%, 2/15/29 – RAAI Insured Wisconsin Housing and Ecconomic Development Authority, Home Ownership Revenue Bonds, Series 9/14 at 100.00 AA 2005C, 4.875%, 3/01/36 (Alternative Minimum Tax) (UB) Total Wisconsin $ 1,685,730 Total Investments (cost $1,276,915,345) – 147.4% Floating Rate Obligations – (4.7)% Other Assets Less Liabilities – 4.1% Auction Rate Preferred Shares, at Liquidation Value – (46.8)% (6) Net Assets Applicable to Common Shares – 100% $ 897,649,425 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $1,239,835,013. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 80,096,767 Depreciation Net unrealized appreciation (depreciation) of investments $ 40,899,729 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.7%. Subsequent to the reporting period, the Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund's custodian to cease accruing additional income on the Fund's records. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Performance Plus Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateSeptember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateSeptember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateSeptember 29, 2010
